Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-4-2004

In Re: Global Tissue
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2311




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"In Re: Global Tissue " (2004). 2004 Decisions. Paper 419.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/419


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                         July 29, 2004

                                          No. 03-2311

                                     In Re: Global Tissue

                          United States District Court of Delaware
                                       (02-cv-01324)

Present: ROSENN, Circuit Judge


                      Motion by Appellee to Amend the Opinion filed on
                      July 7, 2004.




                                                            Charlene Crisden 267-299-4923
                                           ORDER

The motion to amend the opinion in the above matter to reflect that the counsel for appellee is
Christopher P. Simon, Cross & Simon, 913 Market Street, P.O. Box 1380, Suite 1001,
Wilmington, DE 19899-1380 is granted.




                                                            By the Court,

                                                            /s/ Max Rosenn

                                                            Circuit Judge
Date: August 4, 2004